Federal Defenders
                                 Case 1:20-cr-00353-CM Document 29 Filed 06/15/21 Page 1 of 1
                                 Case 1:20-cr-00353-CM Document 28 Filed 06/14/21 Page 1 of 1

                                                                       52 Duane Street-10th Floor, Nei York, NY 1 07
                                                                                                                      I
                                                                                                                      $outhem Dis ict
                                                                                                                                            l
OF NEW YORK, INC.                                                                Tel: (212) 417-8700 F x: (212) 571-0 92



{)avid E Patton                                                                                                       e1111ifa [,. Brmr11
Execmive Direccor                                                                                                      ttorney-m-C~
and A I tom.:1--111-( '/111:/'


                                                                         June 14, 2021
                                                                                               MEMO NDORS ··-,L
             ByECF
                                                                                               6/, )/~(
             Honorable Colleen McMahon                                cl'\'7lc.    Adi \<)sr-                A-        »~
             United States District Court
             Southern District of New York                             C..,ti N ~ t v C , l .      6 "I-->    s r-+ . \~             t   2      ;z,. {
             500 Pearl Street                                            ~ l{ f M. "--- +i ·,,,_ 'z:.                                           roV<Jk
             New York, NY 10007
                                                                           ~ e..()+• lLf
                                                                                           1
                                                                                               i;) --f1,t,~
                                                                                               1                  f         n;: 0" o            iv>h     ,!..~ •


                           Re:      United States v. William Murrell       ~lz.-   <iov.---+ w~ \\.<£                  1117sf-i-t-           1~( olwf·t:..
                                    20 Cr. 353 (CM)
                                                                            A--¼r Oe--+-a~'f.r                         ~l    2..d'Z.(         r~r -lite_
              Dear Judge McMahon:                                    @.J)'.lri; ~6V:CO- L1,          -h,-;111,- (      ~u-6-fn<!o I 7 •

                    The parties write to jointly request an adjournment of the confe~e     ce date,
              currently scheduled for June 15, 2021. The parties are further requesting t; · al daq"'
              and are both available after October 25, 2021.                                       }'lb...

                           The defense does not object to the exclusion of time under the Speedy rial Act.

                                                                  Respectfully submitted,



                                                                  Tamara L. Giwa
                                                                  Counsel for William Murrell
                                                                  Federal Defenders of New Yor
                                                                  (917) 890-9729


               Cc:          AUSA Micah Fergenson (via ECF)

                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELEtTRO'.'ilCAL Y FILED
                                                                                  DOC #: -----.1--1---,---1--..,__
                                                                                  DATE FILED:
